ITEMID: 001-72150
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF DELİGÖZ  v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine under Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicant was born in 1944 and lives in Mersin.
5. On 2 November 1993 the General Directorate of National Roads and Highways expropriated a plot of land belonging to the applicant in Mersin in order to build a motorway. A committee of experts assessed the value of the plot of land and the relevant amount was paid to the applicant when the expropriation took place.
6. Following the applicant’s request for increased compensation, on 25 April 1997 the Mersin Civil Court of First-instance awarded him additional compensation of 305,201,400 Turkish liras (TRL), plus interest at the statutory rate, applicable at the date of the court’s decision, running from 2 November 1993, the date of transfer of the title-deeds.
7. On 23 March 1998 the Court of Cassation upheld the judgment of the Mersin Civil Court of First-instance.
8. On 17 May 2000 the General Directorate of National Roads and Highways paid the applicant TRL 1,167,070,000, interest included.
9. The relevant domestic law and practice are set out in the Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997-IV).
